


110 HRES 1359 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1359
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2008
			Ms. Waters (for
			 herself, Mrs. Christensen,
			 Ms. Lee, Ms. Solis, Ms.
			 Bordallo, Mr. Waxman,
			 Ms. Norton,
			 Mr. Jefferson,
			 Mr. Moore of Kansas,
			 Mr. Lewis of Georgia,
			 Mr. Towns,
			 Mr. Doggett,
			 Mrs. Jones of Ohio,
			 Ms. Baldwin,
			 Ms. Roybal-Allard,
			 Mr. Davis of Illinois,
			 Mr. Grijalva,
			 Ms. Linda T. Sánchez of California,
			 Ms. Corrine Brown of Florida,
			 Mr. Rush, Ms. McCollum of Minnesota,
			 Ms. Loretta Sanchez of California,
			 Mr. Baca, Mr. Meeks of New York,
			 Ms. Schakowsky,
			 Mr. Sires, and
			 Mr. Carson) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Clinicians HIV/AIDS Testing and Awareness Day, and for other
		  purposes.
	
	
		Whereas HIV/AIDS is a devastating epidemic that continues
			 to spread in communities throughout the United States;
		Whereas approximately 1,700,000 people in the United
			 States have been infected by HIV/AIDS since the first cases were reported 27
			 years ago;
		Whereas there are approximately 1,200,000 people living
			 with HIV/AIDS in the United States today;
		Whereas there are approximately 40,000 new HIV infections
			 and more than 14,000 new AIDS-related deaths every year in the United
			 States;
		Whereas HIV/AIDS is spreading rapidly among women, young
			 people, and racial minorities, all of which are demographic groups that were
			 not considered to be at significant risk of HIV infection during the early
			 years of the epidemic;
		Whereas women account for 27 percent of new AIDS cases in
			 the United States, and teen girls account for 43 percent of new AIDS cases
			 among teenagers;
		Whereas African-Americans account for about half of new
			 AIDS cases, although only 12 percent of the population as a whole is
			 black;
		Whereas Hispanic-Americans account for 19 percent of new
			 AIDS cases, although only 15 percent of the population as a whole is
			 Hispanic;
		Whereas Asian-Americans and Pacific Islanders account for
			 1 percent of new AIDS cases, and Native Americans and Alaskan Natives account
			 for up to 1 percent of new AIDS cases;
		Whereas African-American women account for 66 percent of
			 new AIDS cases among women;
		Whereas 70 percent of new AIDS cases are people of
			 color;
		Whereas about 1 in 4 of the people living with HIV/AIDS in
			 the United States do not know they are infected;
		Whereas the Centers for Disease Control and Prevention’s
			 guidelines for HIV screening in healthcare settings recommend routine HIV
			 testing for all patients between the ages of 13 and 64, regardless of risk
			 factors;
		Whereas individuals are more likely to act responsibly and
			 protect themselves and other persons in the community when they know their HIV
			 status;
		Whereas encouraging people to be tested for HIV is a
			 critical element in HIV/AIDS prevention and treatment efforts;
		Whereas individuals who are HIV-positive must learn of
			 their status in order to obtain counseling on managing their health, access
			 appropriate medical and social services, begin life-prolonging treatment, and
			 take actions to avoid spreading the virus to others;
		Whereas physicians, physician’s assistants, nurses,
			 dentists, and other clinicians play a vital role in providing access to
			 HIV/AIDS awareness, testing, treatment, and referral services, and in
			 encouraging patients to get tested for HIV;
		Whereas the National Minority AIDS Education and Training
			 Center (NMAETC), the National Association of People with AIDS (NAPWA) and the
			 Communities Advocating Emergency AIDS Relief (CAEAR) Foundation declared
			 Monday, July 21, 2008, to be the first annual National Clinicians HIV/AIDS
			 Testing and Awareness Day;
		Whereas NMAETC is a national collaborative network of
			 clinicians and experts that provides capacity-building assistance and related
			 support to improve the HIV-related primary care services available in minority
			 communities;
		Whereas NMAETC is headquartered at Howard University’s
			 College of Medicine in the District of Columbia and is comprised of 5 sites
			 located at minority-serving institutions across the United States, as well as a
			 premier data collection and management site housed at the University of
			 Maryland;
		Whereas NAPWA is a national network of people living with
			 HIV/AIDS that advocates on behalf of all people living with HIV and AIDS in
			 order to end the epidemic and the human suffering caused by HIV/AIDS;
		Whereas the CAEAR Foundation advances effective care and
			 support for people living with HIV/AIDS by providing training, technical
			 assistance, and research to organizations and communities;
		Whereas the first annual National Clinicians HIV/AIDS
			 Testing and Awareness Day will give all physicians, physician assistants,
			 nurses, dentists, and other clinicians an opportunity to get personally
			 involved in the fight against HIV/AIDS by taking an HIV test, personally
			 demonstrating the importance as well as the ease of HIV testing;
		Whereas the National Clinicians HIV/AIDS Testing and
			 Awareness Day will be a call to action to clinicians nationwide to lead the way
			 in dispelling the myths and stigma associated with HIV testing and become vocal
			 advocates for patients and communities; and
		Whereas the National Clinicians HIV/AIDS Testing and
			 Awareness Day will encourage clinicians to become actively involved in HIV/AIDS
			 awareness, testing, treatment, and referral services: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the first
			 annual National Clinicians HIV/AIDS Testing and Awareness Day;
			(2)encourages primary care physicians and
			 other clinicians nationwide to become actively involved in HIV/AIDS awareness,
			 testing, treatment, and referral services;
			(3)encourages the media to observe the first
			 annual National Clinicians HIV/AIDS Testing and Awareness Day by educating
			 clinicians about the important role they play in providing access to HIV/AIDS
			 awareness, testing, treatment, and referral services and by educating
			 clinicians and the public about the benefits of HIV testing; and
			(4)encourages individuals to get tested for
			 HIV and educate themselves about the prevention and treatment of
			 HIV/AIDS.
			
